In the
                     Court of Appeals
             Second Appellate District of Texas
                      at Fort Worth
                  ___________________________

                       No. 02-18-00273-CV
                  ___________________________

 MERIDIAN ARLINGTON SNF, L.P. D/B/A ARBROOK PLAZA, MERIDIAN
  HMG LONG TERM CARE, L.L.C., MAS GENPAR L.L.C., AND HMG
                 SERVICES, L.L.C., Appellants

                                  V.

ANGELA CARTWRIGHT, INDIVIDUALLY AND AS REPRESENTATIVE OF THE
       ESTATE OF CAROLYN MALLORY, DECEASED, Appellee


               On Appeal from the 342nd District Court
                       Tarrant County, Texas
                   Trial Court No. 342-292449-17


              Before Sudderth, C.J.; Gabriel and Kerr, JJ.
                 Per Curiam Memorandum Opinion
                 MEMORANDUM OPINION AND JUDGMENT

       We have considered “Unopposed Motion of Appellants to Reinstate and

Dismiss Appeal.” We grant the motion and dismiss the appeal. See Tex. R. App. P.

42.1(a)(1), 43.2(f).

       Each party must bear its own costs of appeal. See Tex. R. App. P. 42.1(d), 43.4.



                                                            Per Curiam

Delivered: August 22, 2019




                                           2